The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 1020, 1030. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: the description of Fig. 9 set forth in pars. [0075] and [0076] does not seem to accurately reflect what is actually shown in that figure. Specifically, it is stated that groove 1018 runs along an entire length of the first and second members 1030 and 1002, that groove 1018 extends continuously along an outer surface of the second member 1002 and the track 20, that pins 1020 slide along groove 1018 when the linkages 1006 slide along the first member 1030, and either protrusions 1008 or an inner portion of linkages 1006 slide along groove 1022 when the linkages slide along the second member 1002. However, none of these features appear to actually be shown in Fig. 9. It is believed that the specification may be inaccurate and/or one or more of these elements are either not shown or shown incorrectly in the figure and/or the corresponding reference characters are either missing (e.g., 1020, 1030) or directed to the wrong element(s).
Appropriate clarification/correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim 17 is objected to because of the following informalities: a semicolon should apparently be inserted at the end of line 9. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1, 9 and 17, it is not clear if the recitation “at a first end” refers to the carrier or the push chain.
In each of claims 2, 10 and 17, the recitation “subsequent linkages are pivotally coupled through the pin” is unclear (emphasis added; i.e., how are plural linkages coupled through a single pin?).
The remaining claims are included only because of their dependency from a rejected claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-10, 12-13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boivin (WO 2019/033201, or equivalent US 2021/0122568 or CA 3,072,106, all cited by applicant) in view of Hornbach et al (US 8,104,120).
Boivin shows a “fully-electric” *(see note below) lift assembly 30 for a refuse vehicle, the fully-electric lift assembly comprising:
a track 56 comprising a plurality of channels 57/58 that extend along an entire length of a path of the track;
a carrier 20 configured to translate along the path of the track, the carrier comprising a plurality of slidable members 18, each slidable member configured to engage the track at a corresponding one of the plurality of channels; and
a chain 35 configured to couple with the carrier at a first end and be driven by an electric motor 37 (see, e.g., pars. [0036] – [0040] of the WO publication).
*Note: when reading the preamble in the context of the entire claim, the recitation “fully electric” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, as noted above, Boivin discloses that at least the actuator 37 for driving the chain can be either electric or hydraulic, with electric being preferred.
However, Boivin does not show the chain to be a push chain, wherein the push chain is configured to exert a pushing force on the carrier to drive the carrier to ascend along the track.
Hornbach shows a push chain 106 which is used for a similar purpose to drive a carrier (frame 16) in a vertical direction, wherein the push chain is configured to exert a pushing force on the carrier to drive the carrier to ascend in a vertical direction (Fig. 9).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Boivin by providing the chain as a push chain configured to exert a pushing force on the carrier to drive the carrier to ascend along the track, as shown by Hornbach, as this would reduce the complexity and maintenance costs by eliminating some of the moving parts, such as the multiple sprockets and chain tensioner, of Boivin’s chain mechanism.
Re claim 2, the push chain of Hornbach comprises a plurality of linkages 108, 110, wherein each of the plurality of linkages comprise a pin 120 extending in a first direction and a protrusion 122 extending in a second direction that is perpendicular to the first direction, wherein subsequent linkages are pivotally coupled through the pin and are configured to pivot relative to each other in a first angular direction and wherein the protrusion limits rotation of subsequent linkages in a second angular direction (see Figs. 7-9 and col. 2:64 to col. 3:20). Such features would obviously be included with the push chain of Boivin when modified in the manner described above.
Re claim 4, restricting the rotation of linkages in the second angular direction facilitates a transfer of a compressive load through the linkages and reduces deformation of the push chain, as described in the above-noted passage of Hornbach.
Re claim 5, the track of Boivin comprises a straight portion 56a and a curved portion 56b (Fig. 2).
Re claim 8, the fully-electric lift assembly of Boivin solely uses electrical energy to drive the carrier to ascend along the track (at least when the actuator 37 is the preferred electrically-powered actuator).
Re claim 9, the lift assembly of Boivin is coupled with a reach assembly 60, wherein the reach assembly is coupled with a refuse vehicle 14 comprising a chassis and a plurality of tractive elements coupled with the chassis and configured to support the refuse vehicle (not explicitly identified but readily apparent in Fig. 1). The claim is otherwise treated in the same manner as claim 1 above.
Similarly, claims 10, 12-13, 16-17 and 19-20 and treated in the same manner as analogous claims 2, 4, 5 and 8 above.

Claims 3, 6-7, 11, 14-15 and 18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wender shows a drive chain 150 on a refuse collection vehicle which can be used to apply both a pushing and a pulling force. Olmsted shows a push chain in Figs. 6-8 substantially similar to that of Hornbach which can be used as an alternative to a conventional pull chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/02/22